                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR l 1-57-GF-BMM-JTJ

                 Plaintiff,                 FINDINGS AND
                                            RECOMMENDATIONS
          vs.

 AUSTIN JOSEPH DENNY,

                 Defendant.


                                   I. Synopsis

      Defendant Austin Joseph Denny (Denny) has been accused of violating the

conditions of his supervised release. Denny admitted the alleged violations.

Denny should be placed in custody for 6 months, with no supervised release to

follow.

                                      II. Status

      Denny was found guilty of Simple Assault and Assault with a Dangerous

Weapon on January 5, 2012, following a jury trial. (Doc. 137). The Court

sentenced Denny to 54 months of custody, followed by 3 years of supervised

release. (Doc. 201). Denny's current term of supervised release began on

February 22, 2019. (Doc. 338 at 3).
      Petition

      The United States Probation Office filed a Petition requesting that the Court

revoke Denny's supervised release on April 11, 2019. (Doc. 338). The Petition

alleged that Denny had violated the conditions of his supervised release: l) by

using methamphetamine; 2) by failing to report for substance abuse testing; and

3) by failing to complete successfully a program of substance abuse treatment.

United States District Judge Brian M. Morris issued a warrant for Denny's arrest

on April 11, 2019. (Doc. 339).

      Initial appearance

      Denny appeared before the undersigned for his initial appearance on

April 30, 2019. Denny was represented by counsel. Denny stated that he had

read the petition and that he understood the allegations. Denny waived his right to

a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.

      Revocation Hearing

      The Court conducted a revocation hearing on April 30, 2019. Denny

admitted that he had violated the conditions of his supervised release: 1) by using

methamphetamine; 2) by failing to report for substance abuse testing; and 3) by

failing to complete successfully a program of substance abuse treatment.

                                         2
      Denny's supervised release violations are Grade C violations. Denny's

criminal history category is III. Denny's underlying offense is a Class C felony.

Denny could be incarcerated for up to 24 months. He could be ordered to remain

on supervised release for up to 23 months and 20 days, less any custody time

imposed. The United States Sentencing Guidelines call for a term of custody of 5

to 11 months.

                                   III. Analysis

      Denny's supervised release should be revoked. Denny should be

incarcerated for 6 months, with no supervised release to follow. This sentence is

sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Denny that the above sentence would be recommended

to Judge Morris. The Court also informed Denny of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Denny that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose. Denny stated that he wished to waive his right to

object to these Findings and Recommendations, and that he wished to waive his

right to allocute before Judge Morris.

                                             3
The Court FINDS:

      That Austin Joseph Denny violated the conditions of his supervised release
      by using methamphetamine, by failing to report for substance abuse testing,
      and by failing to complete successfully a program of substance abuse
      treatment.

The Court RECOMMENDS:

      That the District Court revoke Denny's supervised release and
      commit him to the custody of the United States Bureau of Prisons for
      a term of 6 months, with no supervised release to follow.


        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A United States district court judge will

make a de nova determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may

accept, reject, or modify, in whole or in part, the Findings and Recommendations.

Failure to timely file written objections may bar a de nova determination by the

district court judge, and may waive the right to appear and allocute before a




                                         4
district court judge.

      DATED this 1st day of May, 2019.




                                         United States Magistrate Judge




                                     5
